Per Curiam.

Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from receiving benefits effective December 30, 1966 on the ground that she voluntarily left her employ*807ment without good cause. Because of the serious illness of claimant’s sister in law, she decided to accompany her to Florida during a recuperative period following surgery. There are contrary contentions between the employer and claimant as to whether the employer agreed to permit claimant to be absent from work for an indefinite period of time and the board has found that the employer did not agree to the leave of absence and, additionally, that her conduct was tantamount to a voluntary leaving of employment without good cause (Labor Law, § 593, subd. 1, par. [a]). While claimant’s intentions regarding her sister in law’s illness may be laudatory, the board’s finding that she left her employment without taking reasonable steps to protect her employment and without the consent of the employer are based upon a resolution of the testimony of the witnesses and, if supported by substantial evidence, as is the case here, there is nothing to justify disturbing the board’s determination (Labor Law, § 623; Matter of Frankel [Catherwood], 26 A D 2d 866; Matter of Oscodar [Catherwood], 25 A D 2d 913; Matter of Ruggirello [Catherwood], 25 A D 2d 597). Decision affirmed, without costs, (¡xibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum Per Curiam.